UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7721



MARCUS JERRELL PARKER,

                                            Petitioner - Appellant,

          versus


STAN BURTT, Warden; HENRY MCMASTER, Attorney
General,

                                           Respondents - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Greenville.   Joseph F. Anderson, Jr., Chief
District Judge. (6:05-cv-00359-JFA)


Submitted: November 15, 2006              Decided: November 27, 2006


Before WIDENER, WILKINSON, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Marcus Jerrell Parker, Appellant Pro Se.    Donald John Zelenka,
Melody Jane Brown, OFFICE OF THE ATTORNEY GENERAL OF SOUTH
CAROLINA, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Marcus   Jerrell   Parker    seeks   to   appeal   the   district

court’s order dismissing as untimely his 28 U.S.C. § 2254 (2000)

petition.   We dismiss the appeal for lack of jurisdiction because

the notice of appeal was not timely filed.

            Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5), or reopens the appeal period

under Fed. R. App. P. 4(a)(6).          This appeal period is “mandatory

and jurisdictional.”     Browder v. Dir., Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

            The district court’s order was entered on the docket on

September 1, 2006.     The notice of appeal was filed on October 3,

2006.*   Because Parker failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we

dismiss the appeal.      We further dismiss Parker’s motion for a

certificate of appealability as moot.             We dispense with oral

argument because the facts and legal contentions are adequately




     *
      For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to the
court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266 (1988).

                                  - 2 -
presented in the materials before the court and argument would not

aid the decisional process.



                                                        DISMISSED




                              - 3 -